Citation Nr: 1227260	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for a disability manifested by chronic bilateral lower extremity numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  His military records establish that he did not serve in the Republic of Vietnam during active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been submitted to reopen a claim of service connection for a chronic low back disability and also denied the Veteran's claim for service connection for a disability manifested by chronic bilateral lower extremity numbness.

In a June 2007 appellate decision, the Board determined, inter alia, that new and material evidence had been submitted regarding the low back disability claim and reopened the claim for a de novo review.  In a July 2008 decision, the United States Court of Appeals for Veterans Claims (Court) preserved that part of the June 2007 Board decision that reopened the low back claim but vacated the part that denied service connection for a low back disability and bilateral lower extremity numbness on the merits.  The case was remanded to the Board for further development consistent with the Court's decision.  Thereafter, the Board remanded the claims for lower extremity numbness and a low back disorder in February 2010 and March 2011 for further evidentiary and procedural development.  Following development undertaken pursuant to the latest remand, the denials of VA compensation for a chronic low back disability and bilateral lower extremity numbness were confirmed in a June 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in July 2012 and the Veteran now continues his appeal.



FINDINGS OF FACT

1.  The Veteran's personal historical account of sustaining a low back injury from an accidental fall during active duty and of continuity of low back symptomatology since this incident is deemed to be credible.

2.  The objective clinical evidence relates the Veteran's present diagnoses of degenerative joint and disc disease of the lumbar spine from T12 to L5, with osteophytes, bone spurs, foraminal narrowing, and spinal stenosis, with favorable ankylosis of the thoracolumbar spine between L3, L2, L1 and T12, to his credible account of sustaining a back injury following an accidental fall that occurred in active military service.

3.  A disability manifested by chronic bilateral numbness of the lower extremities did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the lumbar spine from T12 to L5, with osteophytes, bone spurs, foraminal narrowing, and spinal stenosis, with favorable ankylosis of the thoracolumbar spine between L3, L2, L1 and T12, was incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  A disability manifested by chronic bilateral numbness of the lower extremities was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of back pain or neurological symptoms affecting the lower extremities in service will permit service connection, respectively, for a chronic musculoskeletal disability of the thoracolumbar spine or a chronic neurological disorder of the lower extremities, each first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Additionally, for veterans such as the current appellant, who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as numbness of the lower extremities as an organic disease of the nervous system or arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).    

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

(a.)  Factual background and analysis: Entitlement to service connection for a chronic low back disability.

As will be further discussed below, the Veteran's claim of entitlement to service connection for chronic low back disability is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this particular matter on appeal.  

The Veteran's service treatment records for his period of active duty from November 1961 to November 1963 show no notation of treatment for a back injury or notation of an abnormal spine during entrance and separation examination.  A post-service examination conducted in February 1964 for enlistment in the Arkansas Army National Guard also shows no abnormal spine.

In his written statements and in clinical records referencing his reported medical history, the Veteran has presented a consistent historical account of having sustained a back injury after he slipped and fell off a hill and hit a tree while on field exercises in Germany in the early 1960s.  According to his account, he was treated on several occasions thereafter for complaints of painful low back symptoms while stationed in Germany.  He continued to experience ongoing and continuous low back pain following his discharge from active duty all the way to the present day.  His current clinical records show pertinent diagnoses of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine from T12 to L5, with osteophytes, bone spurs, foraminal narrowing, and spinal stenosis, verified on medical imaging studies using X-ray, MRI, and CT scans.  

The Veteran submitted a written lay witness statement from his friend, Mr. W.G.S., who reported that he personally knew the Veteran prior to his enlistment and then met up with him again following his discharge from military service.  According to Mr. W.G.S., the Veteran displayed no observable outwards signs of low back discomfort prior to enlisting, but that he showed such externally observable signs indicating recurrent back pain upon his return from active duty in 1963, which the Veteran related to his in-service low back injury.

The Veteran submitted a written statement dated in February 2003 from his private chiropractor, Augustus M. Reynolds II, D.C.  In this statement, Dr. Reynolds reported that he first began treating the Veteran for low back and sacroiliac pain beginning in November 1968 (i.e., five years following the Veteran's separation from service).  At the time, the Veteran related a history of low back injury in Army service.  The Veteran was a patient of Dr. Reynolds once again in 1994, for treatment of chronic low back pain attributed to ligamentous and muscular strain and sprain of the L4-L5-S1 joints.  Dr. Reynolds stated in his letter that "It is my opinion that [the Veteran] will continue to have varying degrees of [low back] pain.  It is also my opinion that [t]his problem is most likely th[e] results of his original injury, which was sustained during his tour of duty in the U.S. Army.  [His] prognosis is poor."  

In a February 2003 written statement, the Veteran's private chiropractor, Kent M. Krug, D.C., reported that the Veteran related a history of injuring his low back during active duty that has progressively worsened since then.  Although  no clinical record of this injury was present, Dr. Krug opined that the Veteran's X-rays revealed the presence of findings consistent with an old low back injury that occurred many years ago and which had progressively worsened ever since.  Dr. Krug opined that "I feel there is a good probability of the [low back] injury in boot camp and the resultant lumbar degeneration being more than a casual [causational] relationship."

In a March 2003 letter to the Veteran, Dr. Reynolds presented him with a diagnosis of herniated disc syndrome and stated:

It is probable that your back condition. . . is the result of your [in-service low back] injury in 1962.  X-rays from the 1960's indicate that an injury consistent with the 1962 incident which occurred, and the natural progression of your condition is well within the realm of expected results.  I doubt that your condition is the result of any other pathology, but more likely than not is the result of trauma.

The report of a May 2011 VA orthopedic examination shows that the examining physician had reviewed the Veteran's claims file and carefully considered his historical account of having injured his lower back in an accidental fall in military service in 1961.  Post-service, the Veteran owned a well drilling business, for which he worked until 1996 when he had to stop working because of heart disease.  The physician's diagnosis was severe DDD with spurring throughout the lumbar spine with almost no motion and fusion of most of the vertebral joints due to multilevel disc disease, resulting in favorable ankylosis of the thoracolumbar spine between L3, L2, L1 and T12.  In his commentary, the examining physician presented the following statements (in pertinent part):

[The Veteran] does not symptom amplify.  In my opinion his history [of low back injury in active duty] is legitimate and believable.  His onset and course [of low back symptoms] since [active duty] have been described.  He got hurt while he was in-service.  He has had [low back] pain since.  It is gradually increased with aging, use and time.  It is my opinion that this gentleman had the [low back] injury described in-service even though it is not in his C-file.  [H]e seems to be a legitimate narrator of the [history], which has been repeated many times.

In a July 2011 addendum to the above opinion, the VA physician stated that he reviewed the Veteran's claims file once again and affirmed his prior opinion of May 2011 in its entirety, to wit: that the Veteran presented a credible history of a low back injury in military service and that his current low back disability had its onset from this precipitating injury.

The Board has considered the foregoing evidence and finds that it is in relative equipoise with respect to evidence both in favor of and against the Veteran's claim.  Evidence against the Veteran's claim is the complete absence of any documentation of treatment for low back symptoms during the entirety of his period of active duty and the normal clinical findings on examination of his spine during entry and separation from service in 1961 and 1963, respectively, and on enlistment into the Arkansas Army National Guard in early 1964, as well as the absence of any documentation of treatment for arthritis of the thoracolumbar spine within the first year following service separation in November 1963.  

Evidence in support of the Veteran's claim consists of the statements of the Veteran's lay witness, Mr. W.G.S., who is competent to relate observing no outward signs of low back pain manifest in the Veteran prior to service but with observable sign of low back pain manifest afterwards; the private chiropractor, Dr. Reynolds, who related a history of treatment of the Veteran for his low back complaints beginning in November 1968, some five years after his discharge from service, and opined that the Veteran's post-service low back problems were the result of and consistent with his reported history of a low back injury during active duty; the private chiropractor Dr. Krug, who also presented a similar nexus opinion linking the Veteran's current back disability to his account of an in-service back injury; and the VA physician who examined the Veteran in May 2011, determined his account of a low back injury in service to be credible, linked his current low back diagnoses to this history, and who then re-reviewed the Veteran's claims file and affirmed the prior favorable opinion in a July 2011 addendum.

The crux of the issue and the outcome of this appeal turns on the credibility of the Veteran regarding his historical account of sustaining a low back injury in service with onset of a chronic low back disorder thereafter.  Because of the consistency of his historical account and the fact that a VA physician has willingly lent his own credibility to the Veteran regarding this account, the Board finds that the veteran's statements in this regard are credible and true.  As the clinical and lay witness evidence in this case is approximately balanced, indicating that it is as likely as not that the Veteran's current thoracolumbar spine diagnoses are related to his military service, the benefit-of-the-doubt doctrine is applicable; therefore, resolving all doubt in favor of the Veteran, service connection for degenerative joint and disc disease of the lumbar spine from T12 to L5, with osteophytes, bone spurs, foraminal narrowing, and spinal stenosis, with favorable ankylosis of the thoracolumbar spine between L3, L2, L1 and T12, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(b.)  Factual background and analysis: Entitlement to service connection for a disability manifested by chronic bilateral lower extremity numbness.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect only to the claim for service connection for a disability manifested by chronic bilateral lower extremity numbness, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application that was filed in April 2003.  VCAA notice letters addressing the applicability of the VCAA to this issue and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran afterwards in April 2003 and January 2004, which satisfied part of the above-described mandates, except that these letters did not discuss how VA calculates degree of disability and assigns an effective date for a disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, to the extent that this constitutes a deficit in notice, the Board finds that there is no prejudicial error as this appellate decision is denying the claim being sought on appeal, and therefore the question of ratings and effective dates for an award of VA compensation with respect to this particular claim is rendered moot.  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this specific claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and all relevant post-service VA medical records for the period from 2000 to 2011 have been obtained.  The Veteran was also afforded a VA examination in June 2011, from which a June 2011 nexus opinion and a subsequent July 2011 addendum nexus opinion was obtained, which addressed the claim for VA compensation for a disability manifested by chronic bilateral lower extremity numbness.  The Board notes that the July 2011 addendum opinion affirmed the prior nexus opinion of June 2011, and that the addendum was predicated on a review of the Veteran's pertinent clinical history contained in his claims folder.   Thus, the present state of development of the evidence of record is deemed to be adequate for adjudication purposes for this specific matter at issue.  

Based on the foregoing, the Board finds that the VA substantially fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for service connection for a disability manifested by chronic bilateral lower extremity numbness decided herein, and thus no additional assistance or notification is required in this regard.  The Board further finds that the development conducted pursuant to the Board remand of March 2011 is in substantial compliance with the Court's directives of July 2008.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thusly, the Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Veteran's service treatment records for his period of active duty from November 1961 to November 1963 contain no notation of treatment for neurological complaints relating to either of his lower extremities or notation of a neurological abnormality or deficit during entrance and separation examination.  A post-service examination conducted in February 1964 for enlistment in the Arkansas Army National Guard also shows no neurological abnormality or deficit.  

In his written contentions and statements in support of his claim, the Veteran asserts that he has a chronic neurological disability manifested by bilateral numbness of his lower extremities whose onset began in service or, alternatively, is secondary to his chronic thoracolumbar spine disability, for which service connection has been granted by action of this appellate decision. 

Post-service VA medical records dated 2001 - 2011 establish that the Veteran has a diagnosis of Type II diabetes mellitus that was first diagnosed in 1995.  These treatment notes also reflect that the Veteran was diagnosed and treated for bilateral neuropathy and complaints of numbness in both lower extremities that was clinically associated with his diabetes mellitus.  

The report of a May 2011 VA orthopedic examination shows that the examining physician who diagnosed the Veteran with DJD and DDD of his thoracolumbar spine noted that his complaints included, among other symptoms, numbness and paresthesia in his lower extremities, with functional impairment associated with the thoracolumbar DJD and DDD being manifested by weakness in his legs and hip esthesia.  

However, a June 2011 VA neurological examination determined that the Veteran's diagnosed bilateral sensory neuropathy of his lower extremities, manifested by numbness and paresthesias, was secondary to his diabetes mellitus.  This medical conclusion was affirmed in a June 2011 addendum opinion following a review of the Veteran's relevant clinical history contained in his claims file.

The report of a subsequent July 2011 VA neurological examination shows that this study was conducted by another examiner other than the one who performed the June 2011 examination.  The July 2011 examiner reviewed the Veteran's claims file and clinical history, examined the Veteran, and presented the following diagnostic opinion:

[The Veteran] has complaint of numbness in his lower extremities [that is] secondary to polyneuropathy related to his diabetes.  This polyneuropathy has elements of both small fiber, which causes some loss of sensation to pain and temperature as well as some pain, and also he has some large fiber involvement, which is what accounts for his balance problems.  I have reviewed his C-file extensively.  I can find no connection in his military service which would. . . explain this.

The Board has considered the foregoing evidence.  Although the May 2011 VA orthopedic examination noted that the Veteran experienced lower extremity weakness and hip esthesia in conjunction with the examination of his service-connected DJD and DDD of his thoracolumbar spine, the Board places greater weight on the findings of the two VA neurological examiners who examined the Veteran in June 2011 and July 2011, incorporated by review the above-mentioned May 2011 orthopedic examination findings, and conclusively determined that the Veteran's complaints of numbness and other neurological symptoms affecting both his lower extremities is attributable entirely to his non-service-connected diabetes mellitus.  We therefore find that the weight of the objective clinical evidence shows that the Veteran's numbness and other neurological problems affecting both of his lower extremities are unrelated to his military service.  His service treatment records also show no onset of a chronic neurological disorder affecting either lower extremity in service or to a compensable degree within one year following separation from service.  This clinical documentation contradicts the Veteran's account of having onset and continuity of bilateral lower extremity numbness since active duty.  The Board thusly finds that the Veteran's historical account in this regard is not credible for purposes of establishing a nexus between his bilateral lower extremity numbness and military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence is against establishing a link between the Veteran's bilateral lower extremity numbness and his period of active duty; his claim for service connection for a disability manifested by chronic bilateral numbness of the lower extremities is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative joint and disc disease of the lumbar spine from T12 to L5, with osteophytes, bone spurs, foraminal narrowing, and spinal stenosis, with favorable ankylosis of the thoracolumbar spine between L3, L2, L1 and T12, is granted.

Service connection for a disability manifested by chronic bilateral numbness of the lower extremities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


